HARTZ, Judge (specially concurring). I concur in the result and join in all of Judge Bivins’ opinion, except in one particular. My one disagreement is that I do not think that this case involves a failure to exhaust administrative remedies. On the contrary, the Taxpayers invoked all the administrative procedures that were required by NMSA 1978, Section 7-1-26 (Repl. Pamp.1990). Taxpayers’ error was in failing to file their complaints promptly in district court after completing the necessary administrative proceedings. Because this case does not involve a failure to exhaust administrative remedies, two issues raised in the briefs and the opinion can be dealt with summarily. First, because Taxpayers did everything necessary with respect to proceedings before the administrative agency, the Department cannot complain that Taxpayers failed to give the Department an opportunity to correct its error or explain its decision. Second, because the statutorily required procedure that Taxpayers avoided was filing a complaint in court in a timely fashion, it is irrelevant whether the Department had authority to review the constitutionality of the tax imposed upon Taxpayers; there is no question that the district court under Section 7-1-26(A)(2) has authority to determine the constitutionality of a tax. Disregarding the issue of exhaustion of administrative remedies, the essence of the analysis of Judge Bivins’ opinion still applies. The exclusive remedies set forth by New Mexico statutes provide taxpayers with a plain, adequate, and complete remedy. There is no ground for permitting Taxpayers to circumvent the procedural requirements of those statutes.